878 F.2d 1431Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Ray TANN, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTION, Randy E. Lee, Mrs.Hux, Defendants-Appellees.
No. 89-7071.
United States Court of Appeals, Fourth Circuit.
Submitted May 4, 1989.Decided July 5, 1989.

Timothy Ray Tann, appellant pro se.
Lacy Herman Thornburg, Office of the Attorney General of North Carolina, for appellees.
Before SPROUSE, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Timothy Ray Tann appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tann v. North Carolina Department of Correction, CA-89-7-CRT (E.D.N.C. Feb. 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.